[Cite as In re P.B., 2021-Ohio-414.]




                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




 IN RE:                                           :      CASE NO. CA2019-10-108

          P.B.                                    :              OPINION
                                                                  2/16/2021
                                                  :

                                                  :

                                                  :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 17-D000147



Eric L. Anderson, 3805 Edwards Road, Suite 550, Cincinnati Ohio 45209, for appellant

David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee, Warren County Childrens' Services

Mark Raines, 246 High Street, Hamilton, Ohio 45066, for appellee, Father

James A. Dearie, 12 East Warren Street, Lebanon, Ohio 45036, for appellee, Mother

Tibbs Law Office, Sarah E. Michel, 1329 East Kemper Road, Suite 4230, Cincinnati, Ohio
45246, for appellees, Jeremy and Julie Humble

Griff Nowicki, 202 N. Limestone Street, Suite 250, Springfield, Ohio 45503, for appellees,
Coral Beach-Johnson and Loretta Johnson

Andrea Ostrowski, 20 South Main Street, Springboro, Ohio 45066, guardian ad litem


        M. POWELL, P.J.
                                                                     Warren CA2019-10-108

       {¶ 1} Appellant, the biological grandfather of P.B., appeals the decision of the

Warren County Court of Common Pleas, Juvenile Division, granting legal custody of P.B.

to appellees, Jeremy and Julie Humble (collectively, the "Humbles"). For the reasons

outlined below, we affirm the juvenile court's decision.

       {¶ 2} P.B. was born on August 7, 2016. P.B.'s father was initially unknown. On

April 6, 2017, Warren County Children Services (WCCS) filed a complaint with the juvenile

court alleging that P.B. was a dependent child. According to the complaint, P.B. had been

injured while in Mother's care and there were allegations that Mother was abusive.

       {¶ 3} On September 13, 2017, P.B. was placed into the emergency shelter care of

WCCS who then placed him in foster care with the Humbles. Subsequently, P.B. was

adjudicated a dependent child and placed in the temporary custody of WCCS. P.B. was

continued in the foster care of the Humbles, where he has remained throughout the

pendency of this case.

       {¶ 4} WCCS had initially sought reunification between P.B. and Mother. However,

after WCCS obtained a six-month extension of the juvenile court's order for temporary

custody in September 2018, Mother failed a drug test and was no longer compliant with her

case plan.    Based upon these issues, WCCS identified Roy and Loretta Johnson

(collectively, the "Johnsons") as a potential placement for P.B. The Johnsons have custody

of P.B.'s half-sister, A.J., who is the child of Mother and the Johnsons' son.

       {¶ 5} In March 2019, WCCS sought a second sixth-month temporary custody

extension. In its motion, WCCS referred to Mother's failed drug test and her case plan non-

compliance. WCCS's motion also identified the Johnsons as a potential placement for P.B.

and recommended further assessments. Later, WCCS moved to expand visitation between

P.B. and the Johnsons with the goal of placing him in their home.



                                             -2-
                                                                      Warren CA2019-10-108

       {¶ 6} On March 19, 2019, the guardian ad litem ("GAL") filed a motion for

permanent custody of P.B. In response, the Johnsons filed a motion for legal custody of

P.B. WCCS also moved for P.B. to be placed in the legal custody of the Johnsons.

Subsequently, the GAL filed a motion that P.B. be placed in the legal custody of the

Humbles. The Humbles then moved for legal custody of P.B.

       {¶ 7} A final hearing was scheduled for June 12, 2019 but was continued until July

26, 2019. The hearing was again rescheduled until September 26, 2019, after a putative

father of P.B. was identified. W.S. ("Father") was confirmed to be P.B.'s father on August

19, 2019. On September 12, 2019, Father moved to continue the final hearing, alleging

that his father, appellant, had contacted an attorney and expressed an interest in custody

of P.B. The juvenile court denied the motion to continue. Then, on September 16, 2019,

appellant moved to intervene and filed a motion for legal custody of P.B. or, alternatively,

for visitation rights with P.B. In his motion, appellant informed the court that he resided in

Florida and was in the process of completing an interstate home study. Appellant requested

a continuance at the final hearing, which was denied by the juvenile court.

       {¶ 8} At the beginning of the hearing, the juvenile court dismissed the GAL's motion

for permanent custody. During the hearing, the juvenile court heard testimony from the

Johnsons, the Humbles, the GAL, and appellant. Since P.B. had spent significant time with

both the Johnsons and the Humbles, the juvenile court heard testimony concerning P.B.'s

behavior in each household and the manner in which the parties cared for him. In addition,

the juvenile court heard statements from the attorneys for Mother and Father expressing

their wishes that P.B. be placed in the custody of the Johnsons to facilitate the relationship

of P.B. and his half-sibling. Appellant also testified about his living situation and his desire

for P.B. to live with him or, alternatively, to establish a visitation schedule with him.

Following the hearing, the juvenile court issued its decision awarding legal custody of P.B.

                                              -3-
                                                                      Warren CA2019-10-108

to the Humbles. The juvenile court also granted visitation to the Johnsons, Father, and

appellant. Appellant, with support of Father, now appeals the juvenile court's decision,

raising two assignments of error for review.

       {¶ 9} Assignment of Error No. 1:

       {¶ 10} THE TRIAL COURT ERRED IN AWARDING CUSTODY TO THE HUMBLES

       {¶ 11} In his first assignment of error, appellant argues the juvenile court erred by

awarding custody of P.B. to the Humbles. We find no merit in appellant's argument.

       {¶ 12} Pursuant to R.C. 2151.353(A)(3), if a child is adjudicated an abused,

neglected, or dependent child, the juvenile court may award legal custody of the child "to

either parent or to any other person who, prior to the dispositional hearing, files a motion

requesting legal custody of the child[.]" Unlike permanent custody, legal custody merely

vests in the custodian the physical care and control of the child while residual parental rights

and responsibilities remain intact. In re L.C., 12th Dist. Warren No. CA2019-08-086, 2020-

Ohio-4629, ¶ 13.

       {¶ 13} A child who has been adjudicated dependent may be placed in the legal

custody of a nonparent "upon a demonstration by a preponderance of the evidence that

granting legal custody to the nonparent is in the child's best interest." In re C.A., 12th Dist.

Butler No. CA2014-07-165, 2015-Ohio-1410, ¶ 13. In order to determine the best interest

of a child, R.C. 3109.04(F)(1) requires the juvenile court to consider all relevant factors,

including those factors specified therein. In re L.T., 12th Dist. Butler Nos. CA2016-03-048

and CA2016-03-058, 2016-Ohio-5272, ¶ 60. These factors include: (1) the wishes of the

child's parents regarding the child's care; (2) the wishes and concerns of the child, as

expressed to the juvenile court; (3) the child's interaction and interrelationship with the

child's parents, siblings, and any other person who may significantly affect the child's best

interest; (4) the child's adjustment to the child's home, school, and community; (5) the

                                               -4-
                                                                     Warren CA2019-10-108

mental and physical health of all persons involved; and (6) the parent more likely to honor

and facilitate court-approved parenting time rights or visitation and companionship rights.

R.C. 3109.04(F)(1)(a) thru (f).

       {¶ 14} The juvenile court enjoys broad discretion in custody proceedings. In re

E.L.C., 12th Dist. Butler No. CA2014-09-177, 2015-Ohio-2220, ¶ 16. As a result, the

standard of review in custody decisions is whether the juvenile court abused its discretion.

C.D. v. D.L., 12th Dist. Fayette No. CA2006-09-037, 2007-Ohio-2559, ¶ 14. An abuse of

discretion implies that the trial court's attitude was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). The discretion

that a trial court enjoys in custody matters should be accorded the utmost respect, given

the nature of the proceeding and the impact the court's determination will have on the lives

of the parties concerned. In re C.A., 2015-Ohio-1410 at ¶ 15. A reviewing court must not

substitute its judgment for that of the juvenile court when applying the abuse of discretion

standard. Morrison v. Robinson, 12th Dist. Fayette No. CA2012-06-019, 2013-Ohio-453, ¶

26.

       {¶ 15} During the final hearing, the juvenile court heard from Mother's counsel that

she supported the Johnsons' motion for legal custody. Father's counsel indicated that

Father supported appellant's motion, as he does now on appeal, but also expressed support

for the Johnsons' motion for legal custody.

       {¶ 16} The wishes and concerns of P.B. were not expressed to the juvenile court due

to P.B.'s tender age.

       {¶ 17} The juvenile court heard substantial testimony concerning P.B.'s interactions

and interrelationships with his parents, siblings and the other persons significantly affecting




                                              -5-
                                                                                Warren CA2019-10-108

his best interests.1 The record reveals that P.B., who was three years old at the time of the

court's decision, had been in the Humbles' care since September 2017. Julie Humble

testified that they have three biological children and another child in the process of being

adopted. Julie testified that P.B. is close with all of her children and that he loves to play

and interact with them. Additionally, P.B. has contact with the Humbles' extended family

who treat him as their own.

        {¶ 18} The GAL testified that P.B. interacts with the Humble children in their home

as if they are siblings. P.B. goes outside to play with them and wants their attention like a

typical young sibling. The GAL represented that P.B. acts as if the Humbles are his parents.

P.B. is incorporated into their home life and likes the Humble children to play with him.

        {¶ 19} In contrast to his close bonded relationship with the Humbles, P.B. has only

met appellant once, the day before the final hearing.

        {¶ 20} As to the fourth factor, the juvenile court also heard substantial evidence of

P.B.'s adjustment to his home, school, and community. Julie testified that she believed it

would be in P.B.'s best interest to give him a sense of permanency in their family, as he has

been fully integrated into their family. The Humbles reside in a four-bedroom home in

Lebanon and have appropriate resources to provide for P.B. and their four other children.

Jeremy Humble is a security engineer while Julie is a stay-at-home mother. Julie stated

that her family has health insurance which would cover P.B. if they were granted legal

custody. Julie also testified that she has been in charge of all of P.B.'s medical needs since

September 2017.

        {¶ 21} The Humbles, including P.B., have close relationships with family residing

locally and participate in activities, such as Sunday School and the YMCA. They are also



1. The juvenile court also heard substantial testimony concerning the Johnsons, but since they are not a party
to this appeal, we have omitted further discussion in this opinion.
                                                     -6-
                                                                         Warren CA2019-10-108

active in their neighborhood. Julie testified that P.B. has friends in the community who play

in the pool, the neighborhood playground, and at each other's homes.

         {¶ 22} Julie testified that P.B. is currently enrolled in Head Start and has been for

approximately one year. She indicated that P.B. was making progress developmentally and

was looking into preschool for him.

         {¶ 23} The GAL testified that P.B. is funny, talkative, and comfortable in the Humbles'

home. She further found him to engage with other children in the community and that the

Humbles have introduced a structured life for him in the community.

         {¶ 24} As to appellant, the record reflects that he lives in Florida and has done so for

the past 18 years. At the time of the final hearing, appellant testified that he resided in a

fifth-wheel type camper situated in a storage yard and sitting under a 25 by 25 pole barn

due to concerns with the trailer's roof. Appellant also testified that he is not employed due

to a disability but does not receive disability benefits because of ongoing legal issues.

Appellant stated that he provides for himself by buying and selling things to pay for his utility

bills.

         {¶ 25} As to the fifth factor, Julie testified that neither she nor her husband have any

mental or physical disabilities that affect their ability to parent. Appellant testified that he is

disabled and has herniated discs in his back.

         {¶ 26} As to the sixth factor, appellant stated that he would like visitation with P.B. if

he were not granted legal custody.           Julie stated that she would continue to foster

relationships with P.B.'s extended family and would follow any court orders that the court

determined were in P.B.'s best interests.

         {¶ 27} On appeal, appellant argues the juvenile court erred by failing to grant his

motion to continue the hearing to permit the completion of the interstate home study.

Because of this, appellant claims that the juvenile court did not adequately consider the

                                                -7-
                                                                      Warren CA2019-10-108

best interest factors contained in R.C. 3019.04(F), in particular those factors contained in

R.C. 3019.04(F)(1)(c)-(e) involving P.B.'s interaction and relationships, adjustment to home,

school, and community, and mental and physical health of all persons. Appellant relies on

State v. Unger, 67 Ohio St.2d 65 (1981), which involved a denial of a motion for continuance

in a criminal matter where the Supreme Court ultimately concluded that the trial court

lawfully exercised its discretion in refusing to grant a second continuance. Id. at 68. In so

doing, the Court noted that a court's right to control its own docket should be balanced by

the public's interest in the prompt and efficient dispatch of justice and stated:

                In evaluating a motion for a continuance, a court should note,
                inter alia: the length of the delay requested; whether other
                continuances have been requested and received; the
                inconvenience to litigants, witnesses, opposing counsel and the
                court; whether the requested delay is for legitimate reasons or
                whether it is dilatory, purposeful, or contrived; whether the
                defendant contributed to the circumstance which gives rise to
                the request for a continuance; and other relevant factors,
                depending on the unique facts of each case.

Id. at 67-68.

       {¶ 28} Following review, we find the juvenile court did not abuse its discretion in

denying appellant's request for a continuance or by granting legal custody of P.B. to the

Humbles. As noted above, the juvenile court heard substantial evidence as to the relevant

factors. P.B. is bonded with the Humbles and has been in their custody and care for nearly

two years. In contrast, appellant was essentially a stranger to P.B., having met him only

briefly the day prior to the hearing. In the Humbles' care, P.B. lives in a stable family

residence with ties to the community.       Meanwhile, appellant resides in an unfamiliar

community in a trailer that does not currently include a room for P.B.

       {¶ 29} As it relates to the Unger factors cited by appellant, including the "unique facts

of each case," we agree that he was not necessarily at fault for his late addition to this case



                                              -8-
                                                                                  Warren CA2019-10-108

once paternity was established.2 However, in this case, P.B. is a three-year-old child who

has been in custodial purgatory for two years as this case has languished. The juvenile

court had already granted two six-month extensions of temporary custody and, pursuant to

R.C. 2151.415(D)(4), no further extensions were permissible. In re N.M.P., 160 Ohio St.3d

472, 2020-Ohio-1458, ¶ 18. In addition, the final hearing had already been continued on

two prior occasions and appellant's attempt to alert the court that he was in the process of

seeking an interstate home study occurred only ten days prior to the final hearing. Appellant

speculates that the length of delay to complete the home study would be minimal. However,

the duration of the delay was indeterminate and entirely dependent upon the Florida

authorities.

        {¶ 30} Furthermore, the interstate home study would address only whether appellant

was an appropriate custodian and whether his home was an appropriate placement for P.B.

However, nothing suggests that an approved home study would have been the tipping point

between awarding legal custody to the Humbles or appellant. An approved home study

would not outweigh the substantial testimony of P.B.'s interactions, bonds, and community

ties with the Humbles and the fact that appellant was a virtual stranger to P.B. Considering

the record before the juvenile court, we find the court did not err by granting custody to the

Humbles or in denying a continuance of the September 26, 2019 final hearing. As a result,

we find appellant's first assignment of error is without merit and is hereby overruled.

        {¶ 31} Assignment of Error No. 2:




2. The record reveals that paternity was established on August 19, 2019. However, appellant admitted that
he suspected that he may be the child's grandfather much earlier. When asked if he knew about P.B. since
he was born, appellant stated "I assumed possibly when [Mother] was six or eight months pregnant she was
saying oh I'm pregnant with your child [sic] but [Father] and her being on the outs at the time I wasn't going to
argue with him about it." Appellant also confirmed that he knew he was related to P.B. when Mother sent him
a photo of the child, noting that he "didn't need the paternity test" to confirm his beliefs.
                                                      -9-
                                                                     Warren CA2019-10-108

       {¶ 32} THE TRIAL COURT ERRED IN NOT GRANTING [APPELLANT] A SPECIFIC

VISITATION SCHEDULE.

       {¶ 33} In his second assignment of error, appellant argues the juvenile court erred

by not granting him a specific visitation schedule. Appellant's argument is without merit.

       {¶ 34} The juvenile court ordered the following visitation schedule for appellant:

              Effective September 29, 2019, Father and [appellant] * * * shall
              be able to visit [P.B.] as agreed upon by [appellant] * * * and the
              Humbles * * *. Additionally, reasonable telephone contact shall
              be permitted with [P.B.], as agreed to by * * * the Humbles * * *.

       {¶ 35} Following review, we find the juvenile court did not err by not granting a more

specific visitation schedule. This court has previously noted that a juvenile court has broad

discretion in deciding matters regarding visitation rights of grandparents. C.B. v. K.R., 12th

Dist. Fayette No. CA2019-02-002, 2019-Ohio-3621, ¶ 11. As noted above, the juvenile

court heard ample evidence concerning P.B.'s relationships with the parties and in his

upbringing since placement with the Humbles. Despite only meeting P.B. once, the day

before, the juvenile court granted appellant visitation and telephone contact with P.B. upon

agreement with the Humbles to facilitate some future relationship.           Based upon the

evidence, the juvenile court did not err in establishing this visitation schedule. Appellant's

second assignment of error is overruled.

       {¶ 36} Judgment affirmed.


       S. POWELL and PIPER, JJ., concur.




                                             - 10 -